Citation Nr: 1716656	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-09 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disorder, and if so whether the claim may be allowed.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral leg disorder, and if so whether the claim may be allowed.

3. Entitlement to service connection for a bilateral foot disorder.
 

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1974 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, St. Louis, Missouri, and San Diego, California. Jurisdiction was later transferred to the RO in Los Angeles, California.

In March 2017, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The issues of entitlement to service connection for a stomach disorder, entitlement to service connection for a bilateral leg disorder, and entitlement to service connection for a bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a decision dated December 2006, the RO denied the Veteran's claim of entitlement to service connection for a stomach disorder and a bilateral leg disorder. The Veteran was notified of the decision and did not appeal.

2. Evidence added to the record since the unappealed December 2006 rating decision denying entitlement to service connection for a stomach disorder and a bilateral leg disorder is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The December 2006 rating decision denying service connection for a stomach disorder and a bilateral leg disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2015).

2. New and material evidence has been presented to reopen a claim of entitlement to service connection for a stomach disorder and a bilateral leg disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a December 2006 rating decision, VA denied entitlement to service connection for a stomach disorder and a bilateral leg disorder. The Veteran did not appeal; therefore, the December 2006 rating decision became final. 38 U.S.C.A. § 7105  (West 2014).

As such, the December 2006 rating decision was the last final denial of the Veteran's claim for a stomach disorder and a bilateral leg disorder. In April 2008, the Veteran filed a claim to reopen these previously denied issues, as well as a new claim of entitlement to service connection for a bilateral foot disorder. His claims were again denied by rating decisions dated July 2008 and December 2008, which he later timely appealed.

When a claim to reopen is presented VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. 

The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist. Id.   

At the time of the December 2006 rating decision, the evidence of record included in part, the Veteran's service treatment records, service personnel records, and some medical treatment records. The Board observes that the Veteran was treated for constipation in service, which the December 2006 rating decision did not consider. Then, in March 2017, the Veteran testified that he has suffered from symptoms of a stomach disorder and a bilateral leg disorder since his active service. Specifically, he testified that he has received ongoing treatment for gastritis, and has also had several procedures performed on his legs or knees to treat ongoing swelling and pain. The Veteran's testimony, presumed credible, and the evidence of medical treatment for a stomach disorder and various leg injuries, raises a reasonable possibility of substantiating the claim by triggering the VA's duty to assist. Accordingly, the claim is reopened. 38 U.S.C.A. § 5108.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a stomach disorder is reopened.  The appeal is allowed to this extent.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral leg disorder is reopened.  The appeal is allowed to this extent.


REMAND

After a review of the record, the Board finds that further development is required prior to adjudicating the Veteran's claim. Specifically, remand is required to obtain VA examinations and to retrieve any outstanding and pertinent treatment records.

Initially, the Board observes that abnormalities of the Veteran's feet are noted on his pre-entrance examination. The Veteran's service treatment records indicate that he was treated for constipation and for various foot conditions, including a right foot or ankle sprain and bruised Achilles tendons. 

The Board notes that the Veteran has received some VA treatment for gastritis. He has received some private treatment for gunshot wounds and has had several surgical procedures performed on his legs. The Veteran has also received some VA treatment for his feet, including a January 2008 x-ray impression of hammertoes with deformity. Follow-up treatment indicates a diagnosis of bilateral pes planus.

Importantly, the Veteran was scheduled for a VA examination for his claimed bilateral foot disorder. This examination was canceled because the Veteran's claims file was unavailable to the examiner. The Veteran's representative submitted a request to reschedule the examination, which was regrettably never performed. At the Veteran's March 2017 hearing, the Veteran's representative again requested a VA examination for the Veteran's claimed bilateral foot disorder.  

VA must provide an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes an event, injury or disease in service, and (3) indicates that the claimed disability may be associated with the in service event, injury, or disease. 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86   (2006) (noting that the evidence need only "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed bilateral foot disorder. Therefore, the Board finds that the medical records on file, coupled with the Veteran's statements and the failure to reschedule his previous examination, triggers VA's duty to provide a new examination.

At the Veteran's March 2017 hearing, he testified that he was receiving ongoing treatment for his claimed stomach disorder and bilateral leg disorder. He indicated that this treatment was conducted at the VA medical center in West Los Angeles, California and/or the Polyclinic medical center in Bakersfield, California. After a careful review of the Veteran's file, it appears that the latest medical records are from 2008. In light of the above, the Veteran should be asked respecting any treatment-VA, private or otherwise-he may have had for his claimed conditions since discharge from service, and any identified records should be associated with the claims file. See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, at the Veteran's March 2017 hearing, he also stated he receives Social Security Administration benefits, at least in part, for his claimed stomach disorder and bilateral leg disorder. No Social Security medical records are associated with the claims file. As Social Security records could provide medical evidence related to the Veteran's claimed disabilities, they are relevant to the appealed issues, and they must be secured. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help substantiate the Veteran's claim). 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records, including any treatment records from the VA medical center in West Los Angeles, California and Polyclinic medical center in Bakersfield, California and associate them with the Veteran's claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  All attempts to obtain records should be documented in the claims folder.

2. Then, contact the Social Security Administration to obtain any outstanding, relevant treatment records pertaining to the Veteran's claim for benefits and associate them with the claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  

3. Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to address the nature and etiology of his bilateral foot disorder. The examiner must review the electronic claims file including the VBMS and Virtual VA files and note such review in each examination report. All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral foot disorder is related to his active service, taking into account any new evidence found on remand and the Veteran's statements regarding continuity of symptomatology. The examiner is also requested to identify whether there is clear and unmistakable evidence that any foot disorder pre-existed service, and if so, whether there is clear and unmistakable evidence that the disorder was not aggravated by service beyond any normal progress of the pathology. If it appears chronic foot pathology did not exist prior to service, that too should be specifically set out. If other etiology is shown to have caused the pathology, that too should be set out.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. After completing the foregoing development and associating all additional records with the claims file, conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs. The AOJ should also review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective action. 

5. When the development requested has been completed, the case should then be readjudicated by the AOJ. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


